Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 1 of 24 Page ID #:278



  1

  2   Raoul J. Severo, Esq. [S.B. #78104]
      Joseph L. Ryan, Esq. [S.B. #301375]
  3
      Severo, LLP
  4   500 N. Central Ave, Suite 210
      Glendale, CA 91203
  5
      (855) 216-3990
  6   Attorney for Plaintiff
  7
                              UNITED STATES DISTRICT COURT
  8
                      CENTRAL DISTRICT COURT OF CALIFORNIA
  9

 10
      NICKO “ROMEO” LACOSTE, dba              )Case No.: 2:20-CV-02323-RGK-JPR
                                              )
 11   THE CALIFORNIA DREAM                    )Hon. R. Gary Klausner
      TATTOO,                                 )
 12                                           )
                                              )
 13              Plaintiff,                   )PLAINTIFF NICKO LACOSTE’S
                                              )OPPOSITION TO DEFENDANT’S
 14                                           )SPECIAL MOTION TO STRIKE
           vs.                                )COMPLAINT (CCP SECTION 425.16)
 15                                           )
      DANIEL “KEEMSTAR” KEEM, dba             )
 16                                           ) Date: June 8, 2020
      DRAMAALERT,
 17                                             Time: 9:00 a.m.
                                                Dept: 850
 18              Defendant.
 19

 20     PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S
        SPECIAL MOTION TO STRIKE COMPLAINT (CCP § 425.16)
 21

 22

 23

 24

 25

 26

 27
          PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
 28                                  COMPLAINT (CCP § 425.16)
                                                1
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 2 of 24 Page ID #:279



  1

  2                                          TABLE OF CONTENTS
  3

  4
      TABLE OF AUTHORITIES ........................................................................... ii
  5
      MEMORANDUM OF POINTS AND AUTHORITIES ................................... 1
  6

  7   Introduction .................................................................................................. 1
  8   Factual Summary .......................................................................................... 1
  9
              I. Defendant’s motion to strike the complaint should be denied because
 10           Plaintiff’s claim does not violate California’s anti-SLAPP statute. ...... 2
 11                    a. Defendant fails to establish that the statements satisfy the public
 12                    interest test ................................................................................. 3
 13                             i. Neither Plaintiff nor Defendant qualifies as a public
 14
                                figure ................................................................................. 8

 15                    b. Even if Defendant’s speech is protected, Defendant cannot show
                       that Plaintiff has failed to state a claim for relief ...................... 12
 16

 17                             i. Defendant’s claim that Plaintiff has failed to state a claim
                                for tortious interference with prospective economic
 18
                                advantage must be rejected ............................................. 15
 19
                                ii. Defendant’s unsupported claim that Plaintiff cannot
 20                             establish the elements of interference with contractual
 21                             relations must be rejected ............................................... 17
 22   CONCLUSION ............................................................................................. 18
 23

 24

 25

 26

 27
            PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
 28                                    COMPLAINT (CCP § 425.16)
                                                                  i
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 3 of 24 Page ID #:280



  1

  2                                       TABLE OF AUTHORITIES
  3   Federal cases                                                                                      page no.
  4
      Ashcroft v. Iqbal, 556 U.S. 662 (2009) ....................................................... 12
  5

  6   Conley v. Gibson, 355 U.S. 41 (1957) ........................................................... 13
  7
      Gertz v. Robert Welch, 418 U.S. 323 (1974) .................................................. 9
  8

  9
      Piping Rock Partners, Inc. v. David Lerner Assocs., Inc., 946 F. Supp. 2d 957
      (N.D. Cal. 2013) .................................................................................... 5, 7, 15
 10

 11   Planned Parenthood Fed’n of Am., Inc. v. Ctr. For Med. Progress, 890 F.3d
      828 (9th Cir. 2018) .................................................................................. 3, 12
 12

 13   Resolute Forest Prod., Inc. v. Greenpeace Int’l, 302 F. Supp. 3d 1005 (N.D. Cal.
      2017) ............................................................................................................ 13
 14

 15   Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002) .................................. 13
 16
      United States v. King, 623 Fed.Appx. 962, 966 (11th Cir. 2015)................... 9
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
            PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
 28                                    COMPLAINT (CCP § 425.16)
                                                                ii
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 4 of 24 Page ID #:281



  1

  2   State cases                                                                                  page no.
  3
      Bernstein v. LaBeouf, 43 Cal.App.5th, 15 (2019) ......................................... 11
  4
      Chaker v. Mateo, 209 Cal. App. 4th 1138 (2012) .......................................... 7
  5

  6   FilmOn.com Inc. v. DoubleVerify Inc. 7 Cal.5th 133 (2019) ......................... 4
  7
      McGarry v. University of San Diego, 154 Cal.App.4th 97 (2007) .............. 10
  8

  9
      Navellier v. Sletten, 29 Cal.4th 82 (2002) .................................................... 3

 10   Terry v. Davis Cmty. Church, 131 Cal. App. 4th 1534 (2005)................... 6, 7
 11
      Tuchscher Development Enterprises, Inc. v. San Diego Unified Port Dist., 106
 12   Cal. App. 4th 1219 (2003) .............................................................................. 4
 13
      Underwager v. Channel 9 Austl., 69 F.3d 361 (9th Cir. 1995).................... 14
 14

 15   Weinberg v. Feisel, 110 Cal.App.4th 1122 (2003) ..................................... 5, 8
 16
      Wilbanks v. Wolk, 121 Cal.App.4th 883 (2004) ............................................ 4
 17
      Wilcox v. Superior Court, 27 Cal.Rptr.2d 446 (1994) ................................... 3
 18

 19   Wilson v. Cable News Networks, Inc., 7 Cal.5th 871 (2019) ........... 3, 4, 8, 10
 20

 21

 22

 23

 24

 25

 26

 27
           PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
 28                                   COMPLAINT (CCP § 425.16)
                                                           iii
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 5 of 24 Page ID #:282



  1

  2   Statutes                                                                                     page no.
  3
      California Code of Civil Procedure section 425.16 ...............................passim
  4
      Federal Rule of Civil Procedure 8 ................................................................ 12
  5

  6   Federal Rule of Civil Procedure 12 ............................................................. 12
  7
      Federal Rules of Evidence 408 ...................................................................... 9
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
           PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
 28                                   COMPLAINT (CCP § 425.16)
                                                           iv
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 6 of 24 Page ID #:283




  1

  2              MEMORANDUM OF POINTS AND AUTHORITIES
  3
                                        Introduction
  4
            On March 10, 2020, Plaintiff, NICKO “ROMEO” LACOSTE, dba THE
  5

  6   CALIFORNIA DREAM TATTOO, filed a complaint for damages alleging
  7
      tortious interference with contractual relations and interference with
  8

  9
      prospective economic advantage against Defendant, DANIEL “KEEMSTAR”

 10   KEEM, dba DRAMAALERT. Defendant did not file an answer, but on May 1,
 11
      2020, filed a motion to strike the complaint pursuant to California Code of
 12

 13   Civil Procedure § 425.16, California’s anti-SLAPP statute. Because the motion
 14
      to strike fails to establish infringement on constitutionally protected speech
 15
      and fails to show that plaintiff cannot succeed on the merits of his claim, the
 16

 17   motion should be denied.
 18
                                    Factual Summary
 19

 20
            The complaint outlines the facts giving rise to Plaintiff’s cause of action.

 21   Dkt. No. 1 at pp. 2-3. Defendant’s motion provides a factual summary and
 22
      refers to exhibits which were lodged with the court. Defendant’s statement of
 23

 24   facts excludes important facts from the exhibits. First, in his interview with
 25
      Plaintiff, included as Exhibit 3, Defendant states that he “just heard” that “a
 26

 27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                     COMPLAINT (CCP § 425.16)
 28                                             1
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 7 of 24 Page ID #:284




  1

  2   bunch of other clients have dropped out” as a result of the allegations reported
  3
      on DramaAlert. Dkt. No. 14-2, p. 8. Second, in his interview with Meerah,
  4
      included as Exhibit 4, Defendant states, “Okay, that’s how popular he was, but
  5

  6   after the story came out with him trying to hook up with underage girls, his
  7
      career is finished…nobody wants to get a tattoo from this guy for obvious
  8

  9
      reasons.” Dkt. No. 14-3, p. 2.

 10    I.   Defendant’s motion to strike the complaint should be denied
 11     because Plaintiff’s claim does not violate California’s anti-SLAPP
                                     statute.
 12

 13         California Code of Civil Procedure section 425.16, subdivision (b)(1)
 14
      holds that: “A cause of action against a person arising from any act of that
 15
      person in furtherance of the person’s right of petition or free speech under the
 16

 17   United States Constitution or the California Constitution in connection with a
 18
      public issue shall be subject to a special motion to strike, unless the court
 19

 20
      determines that the plaintiff has established that there is a probability that the

 21   plaintiff will prevail on the claim.”
 22
            California’s anti-SLAPP statute employs a two-part test: “To succeed on
 23

 24   their anti-SLAPP motion, Defendants had to show both that their acts arose
 25
      from behavior aimed at furthering their First Amendment speech rights, and
 26

 27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                     COMPLAINT (CCP § 425.16)
 28                                             2
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 8 of 24 Page ID #:285




  1

  2   also that Plaintiffs had shown no probability of success on their claims.”
  3
      Planned Parenthood Fed’n of Am., Inc. v. Ctr. For Med. Progress, 890 F.3d
  4
      828, 831 (9th Cir. 2018); see Navellier v. Sletten, 29 Cal.4th 82, 88 (2002).
  5

  6         To succeed on an anti-SLAPP motion to strike, the defendant must first
  7
      show “that an act in furtherance of protected expression is being challenged.”
  8

  9
      Id. at p. 833, citing Wilcox v. Superior Court, 27 Cal.Rptr.2d 446, 455 (1994).

 10   The defendant “must demonstrate activity qualifying for protection,” and
 11
      “comparing that protected activity against the complaint, it must also
 12

 13   demonstrate that the activity supplies one or more elements of a plaintiff’s
 14
      claims.” Wilson v. Cable News Networks, Inc., 7 Cal.5th 871, 887 (2019).
 15
         Defendant has failed to establish that the challenged statements arise from
 16

 17   protected activity because the statements do not involve an issue of public
 18
      importance. Because Defendant’s motion fails to satisfy this initial
 19

 20
      requirement, this Court need not consider whether Plaintiff would ultimately

 21   succeed in his claim.
 22
      a. Defendant fails to establish that the statements satisfy the public
 23                                interest test.
 24

 25

 26

 27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                     COMPLAINT (CCP § 425.16)
 28                                             3
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 9 of 24 Page ID #:286




  1

  2         Defendant makes the conclusory statement that “the subject matter of
  3
      the YouTube videos at issue is undeniably a matter of public interest.” (Dkt.
  4
      No. 12 at p. 19.) Defendant is incorrect.
  5

  6         In the context of the anti-SLAPP statute, public interest includes “private
  7
      conduct that impacts a broad segment of society and/or that affects a
  8

  9
      community in a manner similar to that of a government entity.” Tuchscher

 10   Development Enterprises, Inc. v. San Diego Unified Port Dist., 106 Cal. App.
 11
      4th 1219, 1233 (2003). The California Supreme Court has established a two-
 12

 13   part test to determine whether a controversy presents an issue of public
 14
      interest: “First, we ask what ‘public issue or … issue of public interest’ the
 15
      speech in question implicates—a question we answer by looking to the content
 16

 17   of the speech. (§ 425.16, subd. (e)(4).) Second, we ask what functional
 18
      relationship exists between the speech and the public conversation about some
 19

 20
      matter of public interest. It is at the latter stage that context proves useful.”

 21   FilmOn.com Inc. v. DoubleVerify Inc. 7 Cal.5th 133, 149-150 (2019).
 22
            It is not enough for the statement to involve a subject of public interest,
 23

 24   “the statement must in some manner itself contribute to the public debate.” Id.
 25
      at p. 150, citing Wilbanks v. Wolk, 121 Cal.App.4th 883, 898 (2004); see also
 26

 27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                     COMPLAINT (CCP § 425.16)
 28                                               4
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 10 of 24 Page ID #:287




  1

  2    Wilson, supra, 7 Cal.5th at p. 901 (even where speech involved a topic of public
  3
       interest it was not protected here it related was not connected to any public
  4
       issue.).
  5

  6          In determining whether speech involves public interest, the court should
  7
       consider “a few guiding principles”:
  8

  9
             First, “public interest” does not equate with mere curiosity…

  10         Second, a matter of public interest should be something of concern
  11
             to a substantial number of people…Thus, a matter of concern to the
  12

  13         speaker and a relatively small, specific audience is not a matter of
  14
             public interest… Third, there should be some degree of closeness
  15
             between the challenged statements and the asserted
  16

  17         public interest… Fourth, the focus of the speaker’s conduct should
  18
             be the public interest rather than a mere effort “to gather
  19

  20
             ammunition for another round of [private] controversy ….”

  21         …Finally, “those charged with defamation cannot, by their own
  22
             conduct, create their own defense by making the claimant a public
  23

  24         figure.”… A person cannot turn otherwise private information into
  25

  26

  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                             5
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 11 of 24 Page ID #:288




  1

  2          a matter of public interest simply by communicating it to a large
  3
             number of people.
  4

  5
       Weinberg v. Feisel, 110 Cal.App.4th 1122, 1132-1133 (2003) (citations omitted),
  6
       see also Piping Rock Partners, Inc. v. David Lerner Assocs., Inc., 946 F. Supp.
  7

  8    2d 957, 968 (N.D. Cal. 2013).
  9
             Application of these factors show that Defendant has done nothing more
  10

  11   than to attempt to convert private information – Plaintiff’s sexual proclivities –
  12   into a public interest by discussing it on his YouTube news channel. Plaintiff’s
  13
       sex life is not “of concern to a substantial number of people.” As will be
  14

  15   discussed in detail below, Defendant’s statements are not related to the public
  16
       interest. Rather, Defendant asserts that Plaintiff’s business should suffer and
  17
       that Plaintiff should be incarcerated for his alleged acts. Perhaps most
  18

  19   importantly, Defendant’s conduct is only an “effort to gather ammunition for
  20
       another round of private controversy.” Defendant admittedly operates a
  21

  22   YouTube news site and boasts of his social media engagement. The purpose of
  23   the statements at issue here are not to contribute in any meaningful way to a
  24
       public debate – rather, the comments seek to draw more interest in
  25

  26

  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                             6
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 12 of 24 Page ID #:289




  1

  2    Defendant’s YouTube channel at the expense of Plaintiff. By damaging
  3
       Plaintiff’s economic prospects, Defendant seeks to enhance his own by
  4
       publishing lurid and unsubstantiated claims.
  5

  6          Defendant likens Plaintiff’s clam to Terry v. Davis Cmty. Church, 131
  7
       Cal. App. 4th 1534 (2005) to argue that Defendant’s statements involve the
  8

  9
       public interest. In that case, the California Court of Appeal found that “the

  10   issue as to whether or not an adult who interacts with minors in a church youth
  11
       program has engaged in an inappropriate relationship with any of the minors
  12

  13   is clearly a matter of public interest.” Id. at p. 1547. Plaintiff’s case is
  14
       distinguishable. Plaintiff’s job does not involve interaction with minors.
  15
       Plaintiff runs a tattoo shop, which by its nature, excludes minors. See Cal.
  16

  17   Penal Code section 653 (“Every person who tattoos or offers to tattoo a person
  18
       under the age of 18 years is guilty of a misdemeanor.”). It offers a stark contrast
  19

  20
       to the situation in Terry where parents entrusted their children to a church

  21   camp counselor. Whether a tattoo artist has a sexual interest in underage
  22
       persons is not a matter of public interest.
  23

  24         Defendant also attempts to classify his statements as involving public
  25
       interest by arguing that the statements “are in the ‘nature of consumer
  26

  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                               7
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 13 of 24 Page ID #:290




  1

  2    protection information,’” and that they are comparable to “a warning to
  3
       consumers not to do business with plaintiffs because of their allegedly faulty
  4
       business practices.” Dkt. No. 12 at p. 22, citing Chaker v. Mateo, 209 Cal. App.
  5

  6    4th 1138, 1144-45 (2012) and Piping Rock Partners, supra, 946 F. Supp. 2d at
  7
       p. 969. But Defendant’s statements have nothing to do with Plaintiff’s ability to
  8

  9
       operate his business or his proficiency in his line of work. Therefore, the

  10   statements cannot properly be classified as consumer protections or warnings.
  11
             Even if Plaintiff’s conversations were in the public interest, Defendant’s
  12

  13   tortious acts in no way contribute to the public debate and bear no functional
  14
       relationship to it. Defendant stated that “[Plaintiff] is finished,” “[Plaintiffs]
  15
       career is finished,” and “[Plaintiff] belongs in a cage.” These statements
  16

  17   propose punishments – both pecuniary and legal – for actions Defendant
  18
       believed occurred. They did not discuss the allegations or their effect on the
  19

  20
       alleged victims. These statements were simply aimed at damaging Plaintiff’s

  21   reputation and business interests, and increasing Defendant’s business
  22
       interests by drawing more viewers to his YouTube channel. The public has no
  23

  24   interest in Plaintiff’s sustained business interests or whether Plaintiff should be
  25
       incarcerated. Therefore, assuming an individual’s sexual proclivities are a
  26

  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                              8
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 14 of 24 Page ID #:291




  1

  2    matter of public interest, the complained of statements had nothing to
  3
       contribute to the debate.
  4
           i. Neither Plaintiff nor Defendant qualifies as a public figure.
  5

  6          Defendant also argues that Plaintiff’s claim arises from Defendant’s
  7
       exercise of his right to free speech because “Romeo was in the public eye” and
  8

  9
       therefore this is a matter of public interest. Dkt. No. 12, p. 21. But section

  10   425.16 does not protect any speech simply because it involves a person in the
  11
       public eye. See Wilson, supra, 7 Cal.5th at p. 902 (holding that “a statement is
  12

  13   about a person or entity in the public eye may be sufficient, but is not
  14
       necessary, to establish the statement is “free speech in connection with a public
  15
       issue or an issue of public interest.’”). Defendant’s argument is essentially that
  16

  17   any statement involving a public figure is one of public interest. Yet, Defendant
  18
       presents no authority for that proposition. That is because there is none. Again,
  19

  20
       “A person cannot turn otherwise private information into a matter of public

  21   interest simply by communicating it to a large number of people.” Weinberg,
  22
       supra, 110 Cal.App.4th at p. 1133. That is exactly what Defendant seeks to do
  23

  24   here. Defendant’s interpretation of the anti-SLAPP statute would improperly
  25
       expand the scope of protected speech beyond what the law allows.
  26

  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                             9
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 15 of 24 Page ID #:292




  1

  2          Moreover, there is a real question of fact as to whether either Plaintiff or
  3
       Defendant is in fact a “public figure.”1 There are two categories in which a
  4
       person can be a public figure: 1) where a person achieves “such pervasive fame
  5

  6    or notoriety that he becomes a public figure for all purposes and in all
  7
       contexts;” and 2) more commonly, where “an individual voluntarily injects
  8

  9
       himself or is drawn into a particular public controversy and thereby becomes a

  10   public figure for a limited range of issues.” Gertz v. Robert Welch, 418 U.S.
  11
       323, 351 (1974).
  12

  13         Defendant’s claims that Plaintiff is a public figure because he has
  14
       hundreds of thousands of followers on social media and has appeared on a
  15
       reality television show. However, having followers on his social media accounts
  16

  17   fails to establish “pervasive fame or notoriety.” In today’s society, it is not
  18
       uncommon for users of social media sites to have numerous followers. Having
  19

  20
       social media followers in and of itself does not establish fame or notoriety.

  21

  22
       1This court should not credit the statement made in the cease and desist letter
  23   regarding Plaintiff’s public figure status as relevant to the question at this stage
  24
       in the proceedings. A cease and desist letter can be interpreted as a
       compromise offer or negotiation and is not admissible to prove a disputed
  25   claim under Federal Rules of Evidence, Rule 408. See United States v. King,
  26   623 Fed.Appx. 962, 966 (11th Cir. 2015).
  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                             10
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 16 of 24 Page ID #:293




  1

  2    Having many social media followers shows only that a person is known to that
  3
       immediate subset of the social media platform’s users. To that effect, there is
  4
       little evidence that Defendant himself is a public figure, based solely on his
  5

  6    social media engagement. Moreover, simply because Plaintiff counts celebrity
  7
       figures among his clients, does not in turn make him a celebrity. See Wilson,
  8

  9
       supra, 7 Cal.5th at p. 902, citing McGarry v. University of San Diego, 154

  10   Cal.App.4th 97, 110 (2007), holding that evidence of awards does not make a
  11
       person one of notoriety.
  12

  13         In fact, Defendant’s exhibits show that Plaintiff’s Instagram profile,
  14
       which has over 1 million followers, is really advertising for his work as a tattoo
  15
       artist. See Dkt. No. 15-8, Exh. 12. The majority of the photos posted to the
  16

  17   account show examples of tattoos that Plaintiff has given to clients, ostensibly
  18
       to encourage Instagram users to employ Plaintiff to give them a tattoo.
  19

  20
             Defendant also argues that Plaintiff’s appearance on a reality show called

  21   “Best Ink” confers public figure status upon Plaintiff. But Defendant’s exhibit
  22
       shows that Plaintiff appeared on 8 episodes of the program 6 years ago. See
  23

  24   Dkt. No. 15-8, Exh.17. Defendant presents no evidence that Plaintiff appeared
  25
       on the show for an extended period of time, had a major role, or that the
  26

  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                             11
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 17 of 24 Page ID #:294




  1

  2    program was widely viewed when it was on television half a decade ago. Simply
  3
       put, Defendant fails establish that Plaintiff is a public figure.
  4
             Even assuming that Plaintiff is a public figure, a party’s “celebrity status,
  5

  6    on its own, is not sufficient to render anything the [party] says or does subject
  7
       to anti-SLAPP protection.” Bernstein v. LaBeouf, 43 Cal.App.5th, 15, 23
  8

  9
       (2019). In this case, the complained of statements refer to alleged private

  10   statements and actions regarding Plaintiff’s sexual preferences and proclivities.
  11
       Assuming that Plaintiff is a public figure because he has many social media
  12

  13   followers does not transmute his private sex life into an issue of public interest.
  14
             In order to succeed in his motion to strike, Defendant must make the
  15
       threshold showing that Plaintiff’s claim involves “conduct in furtherance of the
  16

  17   exercise of the constitutional right of petition or the constitutional right of free
  18
       speech in connection with a public issue or an issue of public interest.” Cal.
  19

  20
       Code of Civil Procedure § 425.16. Defendant’s statements do not involve a

  21   public interest. The statements themselves are not reasonably related to any
  22
       public interest. They seek only to harm Plaintiff’s business prospects and
  23

  24   increase engagement with Defendant’s YouTube news channel. They are not
  25
       protected by the anti-SLAPP statute. Therefore, this Court need not consider
  26

  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                             12
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 18 of 24 Page ID #:295




  1

  2    whether Plaintiff would succeed on the merits of his claims. However,
  3
       Defendant has also failed to prove that Plaintiff has failed to state a claim for
  4
       relief.
  5

  6     b. Even if Defendant’s speech is protected, Defendant cannot show
                  that Plaintiff has failed to state a claim for relief.
  7

  8              The parties agree that, ““[W]hen an anti-SLAPP motion to strike
  9
       challenges only the legal sufficiency of a claim, a district court should apply the
  10

  11   Federal Rule of Civil Procedure 12(b)(6) standard and consider whether a
  12   claim is properly stated.” Planned Parenthood, supra, 890 F.3d at p. 834.
  13
       Here, Defendant explicitly stated that its claim was one of legal sufficiency
  14

  15   alone. Dkt. No. 12 at p. 19. Where a defendant alleges only legal sufficiency
  16
       “then the plaintiff can properly respond merely by showing sufficiency of
  17
       pleadings.” Id. at p. 834.
  18

  19             To satisfy the well-pleaded complaint rule, the pleading must contain a
  20
       “short and plain statement of the claim showing that the pleader is entitled to
  21

  22   relief.” Federal Rule of Civil Procedure 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662,
  23   677-678 (2009). A complaint must state a “plausible claim for relief.” Ashcroft,
  24
       supra, 556 U.S. at p. 678.
  25

  26

  27        PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                       COMPLAINT (CCP § 425.16)
  28                                              13
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 19 of 24 Page ID #:296




  1

  2            When reviewing a motion to dismiss under Rule 12, the court merely
  3
       looks at the sufficiency of the complaint. Swierkiewicz v. Sorema N.A., 534
  4
       U.S. 506, 508 (2002). The court does not decide whether the plaintiff has a
  5

  6    winning claim. Conley v. Gibson, 355 U.S. 41, 45-46 (1957).
  7
               Defendant argues that his claim is one of legal sufficiency to state a claim,
  8

  9
       but Defendant attempts to litigate the merits of the case by stating that the

  10   statements in question are protected by the first amendment. Such arguments
  11
       are inappropriate in this venue, as they involve a determination of whether
  12

  13   Plaintiff’s claim will ultimately succeed.
  14
               Defendant argues that Plaintiff’s claims are barred by the First
  15
       Amendment because the statements “are not ‘provable as false.’” Dkt. No. 12 at
  16

  17   p. 24, citing Resolute Forest Prod., Inc. v. Greenpeace Int’l, 302 F. Supp. 3d
  18
       1005, 1016 (N.D. Cal. 2017). Defendant argues that the complained of
  19

  20
       comments are merely Defendant’s opinion. Dkt. No. 12 at p. 25. This inquiry

  21   goes directly the merits of Plaintiff’s claim and is inappropriate at this juncture.
  22
               Even if Defendant’s argument was cognizable at this point, it fails. To
  23

  24   determine whether a statement is one of fact, the court applies the following
  25
       test:
  26

  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                                14
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 20 of 24 Page ID #:297




  1

  2          First, we look at the statement in its broad context, which includes the
  3
       general tenor of the entire work, the subject of the statements, the setting, and
  4
       the format of the work. Next we turn to the specific context and content of
  5

  6    the statements, analyzing the extent of figurative or hyperbolic language used
  7
       and the reasonable expectations of the audience in that particular situation.
  8

  9
       Finally, we inquire whether the statement itself is sufficiently factual to be

  10   susceptible of being proved true or false. Underwager v. Channel 9 Austl., 69
  11
       F.3d 361, 366 (9th Cir. 1995).
  12

  13         Looking to the context of the statements, Defendant’s argument is
  14
       contradicted by his own statements that “Keem operates a popular YouTube
  15
       news channel;” and that the channel features reporting on news. Dkt. No. 12 at
  16

  17   p. 12. Defendant’s statements that Plaintiff is a “pedo” and that his business
  18
       should suffer and he should be incarcerated are not of Defendant’s opinion
  19

  20
       alone as they are advertised as news. Therefore, Defendant’s audience would

  21   reasonably expect them and interpret them to be statements of fact, not
  22
       opinion. Moreover, despite Defendant’s argument to the contrary, whether
  23

  24   Plaintiff is a “pedo” or pedophile, is capable of being proven as true or false.
  25
       Pedophilia is a psychiatric disorder which is defined by Diagnostic and
  26

  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                             15
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 21 of 24 Page ID #:298




  1

  2    Statistical Manual of Mental Disorders (DSM-5). Whether a person is a “pedo”
  3
       is certainly capable of being proven true of false. It is not an opinion.
  4
             Defendant also argues that Plaintiff has failed to state plausible claim for
  5

  6    relief because he has not alleged “in a conclusory fashion that Keem’s
  7
       statements (or those of the girls) were (a) false; or (b) made by Keem with
  8

  9
       knowledge of their falsity or reckless disregard for their truth.” Dkt. No. 12 at p.

  10   27. Defendant is incorrect. In the complaint, Plaintiff specifically avers,
  11
       “Defendant has a demonstrable history for making accusations, notably other
  12

  13   accusations of pedophilia, which he is unable to substantiate, yet recklessly
  14
       and maliciously continues to make such accusations.” Dkt. No. 1 at p. 3.
  15
       Plaintiff satisfies the pleading requirements.
  16

  17         Because, this Court must only consider whether Plaintiff has stated a
  18
       plausible claim for relief, Defendant’s motion must be denied.
  19

  20
            i. Defendant’s claim that Plaintiff has failed to state a claim for
       tortious interference with prospective economic advantage must be
  21                                 rejected.
  22
             Defendant argues that Plaintiff fails to state a claim for tortious
  23

  24   interference with prospective economic advantage because he has failed to
  25
       show that Defendant “had knowledge and intent to interfere.” Dkt. No. 12 at p.
  26

  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                             16
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 22 of 24 Page ID #:299




  1

  2    29. Defendant relies on Piping Rock Partners, supra, 946 F.Supp.2d at 980.
  3
       But in that case, the reason that the counterplaintiffs could not establish a
  4
       claim for relief was because the counterdefendant had stated in a declaration
  5

  6    that the purpose of his statements was not to interfere with counterplaintiff’s
  7
       business interests, but to provide “increased transparency and more
  8

  9
       information for investors.” Id. at p. 980. There is no such evidence here. Where

  10   Plaintiff specifically avers that “by their unjustified and unprivileged conduct,
  11
       as alleged above, Defendant intended to disrupt Plaintiffs prospective
  12

  13   economic advantage,” Plaintiff has stated a valid, unrebutted claim for relief.
  14
             Additionally, Defendant’s argument that Plaintiff’s complaint fails to
  15
       state a claim is disingenuous. Defendant argues that Plaintiff has failed to
  16

  17   allege the existence of an “economic relationship with a third party.” Dkt. No.
  18
       12 at p. 27. But in Defendant’s exhibits, Defendant explicitly states on his news
  19

  20
       program that he is aware that Plaintiff has lost many clients. Dkt. No. 14-2, p.

  21   8. Defendant also states, “Okay, that’s how popular he was, but after the story
  22
       came out with him trying to hook up with underage girls, his career is
  23

  24   finished…nobody wants to get a tattoo from this guy for obvious reasons.” Dkt.
  25
       No. 14-2, p. 2. Where Defendant publicly admits that his statements has
  26

  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                             17
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 23 of 24 Page ID #:300




  1

  2    interfered with Plaintiff’s prospective economic advantage, this Court should
  3
       reject Defendant’s argument that Plaintiff has failed to state a claim.
  4
       ii. Defendant’s unsupported claim that Plaintiff cannot establish the
  5
            elements of interference with contractual relations must be
  6                                  rejected.
  7
             Defendant states that Plaintiff fails to state a claim for interference with
  8

  9
       contractual relations. Dkt. No. 12 at p. 29. However, Defendant does not state

  10   why he believes that Plaintiff fails to state a claim. He merely recites elements
  11
       of the tort. Dkt. No. 12 at p. 29. Plaintiff satisfies the requirements of a well-
  12

  13   pleaded complaint, where he states that “Defendant was aware of and had
  14
       knowledge of Plaintiff’s contractual relationships with promoters, agencies,
  15
       and social media platforms, operating on local, national, and international
  16

  17   stages” and that “Defendant intended to disrupt the contractual relationships
  18
       between Plaintiff and such entities.” Dkt No. 1 at p. 5. And as outlined above,
  19

  20
       Defendant has long known that his reporting has had a deleterious effect on

  21   Plaintiff’s business and ability to retain his clientele. Dkt. No. 14-2, p. 8; Dkt.
  22
       No. 14-2, p. 2.
  23

  24

  25

  26

  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                              18
Case 2:20-cv-02323-RGK-JPR Document 29 Filed 05/18/20 Page 24 of 24 Page ID #:301




  1

  2          Because Defendant makes a conclusory statement with no factual
  3
       allegation, his argument that Plaintiff has failed to state a claim for
  4
       interference with contractual relations fails.
  5

  6                                   Conclusion
  7
             For the foregoing reasons, Plaintiff respectfully requests that this Court
  8

  9
       deny Defendant’s Motion to Strike.

  10

  11

  12   _05/11/2020_______                   ____________________
            (Dated)                         RAOUL J. SEVERO, ESQ.
  13
                                            Attorney for Plaintiff
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27       PLAINTIFF NICKO LACOSTE’S OPPOSITION TO DEFENDANT’S SPECIAL MOTION TO STRIKE
                                      COMPLAINT (CCP § 425.16)
  28                                             19
